Citation Nr: 1019050	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-34 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for postpolycythemic myelofibrosis 
(previously claimed as polycythemia vera). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from September 1980 until 
October 1989, September 1, 1993 until September 30, 1993, and 
September 2001 until December 2005.  Between these active 
duty periods, she served with the New York National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied reopening the claim sought on 
appeal.

The Veteran had a Board personal hearing before the 
undersigned in February 2010 in Washington, D.C.  A 
transcript of that proceeding is associated with the claims 
folder.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In January 2002, the RO denied service connection for 
polycythemia vera, finding that there was no in-service 
disease and no nexus to service; the Veteran did not appeal 
this decision within one year following notification and it 
became final.

3.  The additional evidence received since the final January 
2002 RO rating decision is neither cumulative nor redundant 
of evidence previously of record, relates to the previously 
unestablished facts of in-service disease (diagnosis of 
polycythemia myelofibrosis) and nexus to service, and raises 
a reasonable possibility of substantiating the claim of 
service connection for polycythemic myelofibrosis.

4.  The evidence is at least in relative equipoise on the 
question of whether currently diagnosed polycythemic 
myelofibrosis disorder is related to service, including to 
the diagnosed polycythemia myelofibrosis in service.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision which denied service 
connection for polycythemia vera became final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.200, 
20.202, 20.1103 (2009).

2.  New and material evidence has been received to reopen 
service connection for polycythemic myelofibrosis (previously 
polycythemia vera).  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for establishing service connection for polycythemic 
myelofibrosis (previously polycythemia vera) have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Before assessing the merits of the appeal, the Board has 
considered VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009)).  Implementing regulations are found at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Specific to 
requests to reopen a previously-denied claim for service 
connection for polycythemic myelofibrosis (previously 
polycythemia vera), VA must provide notice that describes the 
basis for the previous denial, as well as the reopening 
criteria and the criteria for establishing the underlying 
claim found to be unsubstantiated in the previous denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA is not applicable where further notice or assistance 
would not aid the Veteran in substantiating a claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (VA Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal in reopening and 
granting service connection, further notice or assistance is 
unnecessary to aid the Veteran in substantiating the claim on 
appeal.

Legal Requirements to Reopening Based on New and Material 
Evidence

The Veteran seeks to reopen service connection for 
polycythemic myelofibrosis, which was previously claimed as 
polycythemia vera.  At the February 2010 Board personal 
hearing, the Veteran contended that symptoms of her 
polycythemia myelofibrosis, including by blood testing, were 
initially identified and diagnosed as polycythemia vera 
during her active military service, and that the polycythemia 
vera subsequently evolved into the current disability of 
polycythemia myelofibrosis. 

A claimant has one year from notification of a RO rating 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  
38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302.  If not 
perfected within the allowed time period, rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).

There is a prior final decision here as discussed below; 
thus, before reaching the underlying claims of entitlement to 
service connection, the Board must first determine that new 
and material evidence has been received in order to establish 
its jurisdiction to review the merits of the previously 
denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996).  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as the claim here, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claims sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the January 2002 rating decision.  The 
evidence received subsequent to the last final decisions in 
this case is presumed credible for the purposes of reopening 
a claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

Reopening Service Connection for Polycythemic Myelofibrosis

Prior to the current appeal to reopen, a claim for service 
connection for polycythemic myelofibrosis (previously 
polycythemia vera) was most recently denied in a January 2002 
rating decision.  That decision became final because the 
Veteran did not perfect a timely appeal.  38 U.S.C.A. § 
7105(b),(c); 38 C.F.R. 
§ 20.302.

The evidence available at the time of the January 2002 rating 
decision included service treatment and personnel records, VA 
medical records, hematology reports and a report of a VA 
examination.  In the January 2002 rating decision (last final 
decision on the matter), the RO determined that the evidence 
did not establish that the Veteran had polycythemia vera in 
service or medical evidence linking her current disorder to 
service.

Based on the foregoing, the evidence missing at the time of 
the last final decision on the matter, and necessary to 
reopen the claim, would be any new evidence addressing 
whether there is evidence of an in-service injury or disease, 
and evidence of a nexus between the current disorder and 
service.  Any such material evidence, which has not 
previously been submitted, would meet the criteria for 
reopening the Veteran's claim.

In this case, evidence received since the January 2002 rating 
decision includes another VA examination report, multiple VA 
records that include a diagnosis of polycythemic 
myelofibrosis (previously diagnosed as polycythemia vera), 
and examiners' statements that indicate the Veteran has a 
history of blood-related issues that correlate with this 
disorder.  The Veteran has included multiple statements and 
testimony regarding high level of platelets during service, 
chronic symptomatology since service and a current diagnosis 
of polycythemic myelofibrosis.  Though there was no diagnosis 
of a polycythemia disorder in her first period of active 
duty, elevated platelet counts during service suggest it was 
at early stages of development.

The additional evidence also includes a December 2007 letter 
opinion from a treating VA chief of hematology, to the effect 
that the Veteran's polycythemia had evolved into 
myelofibrosis, which was a malignant condition of the bone 
marrow.  

In sum, the evidence not previously available that has been 
received since the last final decision on the matter (January 
2002) relates to unestablished facts of in-service disease 
and nexus to service that are necessary to substantiate the 
claim.  
38 C.F.R. § 3.156.  At least some of the new evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial, and raises a reasonable 
possibility of substantiating the claim.  The new evidence 
relates to unestablished facts necessary to substantiate the 
claim, namely, in-service disease, and nexus between in-
service polycythemia vera and current disability of 
polycythemic myelofibrosis, including nexus to service by 
showing of continuous post-service symptoms.  Such evidence 
of nexus is material because previously the final decision 
was based on a determination that included there was no nexus 
to service.  

Thus, the evidence received since January 2002 is both new 
and material, and the requirements have been met to reopen 
the Veteran's claim.  The evidence also raises a reasonable 
possibility of substantiating the claim, as it supports the 
Veteran's claim.  Because the evidence submitted is new and 
material, the claim for service connection is reopened, and 
is addressed on the merits in the section below.

Service Connection for Polycythemia Myelofibrosis

Service connection for a disorder in general requires medical 
evidence of a disability, which is the result of disease or 
injury incurred in or aggravated by service, or which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a), 3.310 (West 2002 & Supp. 2009).  If a chronic 
disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  If a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, certain chronic diseases may be presumed to 
have been incurred during service if they become manifested 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this case, the evidence does not show that the Veteran 
possesses medical expertise to render a diagnosis or offer a 
medical nexus opinion regarding polycythemia myelofibrosis, 
and she does not contend otherwise.  The Veteran is competent 
to testify to symptoms experienced at any time, to treatment, 
to placement on limited duty or medical hold, to chronic 
symptoms experienced in service, and to continuous symptoms 
experienced since service.   

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On 
the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Service treatment records show that in 1983, 1984 and 1986 
the Veteran had elevated platelet counts that ranged from 
443,000 to 511,000.  An August 1992 VA medical report 
reflects that the Veteran's white blood cell count was 9.8, 
which is within the normal range of 4 to 10.5; however, the 
Veteran's platelet count was 648, which is above the normal 
range of 150 to 400.

VA treatment records from 1999 and May 2001 show that the 
Veteran's blood work was suggestive of polycythemia vera.  At 
that time, a care provider noted that the Veteran's 
myeloproliferative disorder had been labeled essential 
thrombocythemia, but it appeared she had polycythemia vera 
with true erythrocytosis, which had no other obvious cause.  
A September 2002 VA treatment report indicates the Veteran 
was referred by her private physician to establish care for 
essential thrombocythemia.  

A November 2007 VA treatment report diagnosed the Veteran 
with postpolycythemic myelofibrosis.  Moreover, a December 
2007 VA pathologist report interpreted this morphology of the 
Veteran's disorder to a history of polycythemia vera.  The 
accumulated treatment reports indicate that the elevated 
platelet counts during the Veteran's first period of service 
were an early showing of her polycythemia disorder.  Such 
medical findings and opinions are consistent with the 
Veteran's own credible history of continuous symptoms since 
service.

In summary, the weight of the evidence is at least in 
relative equipoise on the question of whether the Veteran's 
elevated platelet counts during her first period of active 
service showed the onset of later diagnosed polycythemia 
vera, which was subsequently diagnosed as polycythemia 
myelofibrosis.  

Review of the claims file also shows that essentially there 
is a continuity of chronic polycythemic symptomatology after 
service, and the Veteran presently has a diagnosis of 
polycythemic myelofibrosis.  The medical evidence, including 
the December 2007 VA opinion that in-service polycythemia 
vera later evolved into polycythemia myelofibrosis, generally 
shows incurrence in service and nexus to service.  Service 
treatment records and VA medical records are consistent with 
the Veteran's credible assertions as to reported incurrence 
of elevated blood counts and symptoms in service. 

There is evidence of continuous post-service symptoms 
consistent with the medical findings of nexus.  The Board 
finds the Veteran's assertions of chronic in service symptoms 
and continuous post-service symptoms to be credible, given 
that statements to this effect were consistently provided by 
the Veteran in the process of seeking treatment, during 
treatment, in service, and thereafter.  There is no clear 
evidence showing an intercurrent cause of the present 
polycythemia myelofibrosis disorder.  

Based on the foregoing, the Board finds that the evidence of 
record is at least in relative equipoise as to whether the 
polycythemic myelofibrosis disorder is related to service.  
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that a polycythemic myelofibrosis 
disorder was incurred in service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence has been received to reopen service 
connection for a postpolycythemic myelofibrosis disorder; the 
claim is reopened, and service connection on the merits is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


